NUMBER 13-19-00577-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                     IN RE GREAT LAKES INSURANCE SE


                       On Petition for Writ of Mandamus.


                                     ORDER
             Before Justices Benavides, Longoria, and Perkes
                            Per Curiam Order

       Relator Great Lakes Insurance SE has filed an “Emergency Motion for Temporary

Relief Requesting Stay of the Underlying Proceedings.” According to this motion, there

is a November 19, 2019 hearing set in the trial court on relator’s “Motion to Quash and

For Protective Order.” Relator requests that we stay all proceedings in the trial court

pending resolution of this original proceeding.

       The Court, having examined and fully considered the emergency motion, is of the

opinion that it should be granted in part and denied in part. We deny the stay, in part,

insofar as the hearing scheduled for November 19, 2019 may proceed and the trial court
retains discretion to consider and enter any orders deemed necessary pertaining to the

outstanding discovery issues pending between the parties. The trial court may consider

and issue an order pertaining to relator’s “Motion to Quash and For Protective Order” and

may further, in its discretion, issue an order or orders pertaining to the parameters of the

“specific and limited discovery relevant to the motion” to dismiss that it is allowing, or

disallowing, under the Texas Citizens Participation Act. See, e.g., TEX. CIV. PRAC. & REM.

CODE ANN. § 27.006(b). We grant the stay, in part, and order that the following matters

are stayed: (1) notices for depositions and other discovery requests; (2) oral discovery

orders that have previously been issued; (3) any discovery orders, as described above,

that may be issued by the trial court pursuant to this order; (4) any other trial court

proceedings; and (5) legal deadlines applicable to any party. This stay will remain in

effect pending further order of the Court or resolution of this original proceeding. See

TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief

is effective until the case is finally decided.”).

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
13th day of November, 2019.




                                                2